Costa Rica would like to congratulate you, Sir, on your election as President of the General Assembly at its seventieth session. I reiterate my country’s commitment to work with you, as we do with all Member States, to achieve the goals that we have set for this session and to strengthen global governance and multilateralism. You have demonstrated excellent judgement in focusing this debate on the celebration of the seventieth anniversary of the Organization, especially the interrelationship between peace, security and human rights.
The intensity and gravity of events leading up to this session make our discussion both timely and urgent. Millions of human beings are living through a black, starless night. Their pain, their despair and their anguish are testing us to the core of our humanity. Caught in the perilous grip of circumstances from which no one can escape, let us demonstrate that a new era is dawning for our civilization and that we are not witnessing its decline.
Costa Rica urges, therefore, that we in the General Assembly, instead of going in for the same rhetorical exercise we engage in every year and every decade, repeating what we already know, take action and translate into deeds what until now have been merely words. What we say and what we do must be consistent. We are not prisoners of fate, but rather, the shapers of destiny. Our actions matter.
This must be the time for the General Assembly to trigger long-awaited processes, to shake off indifference and to embrace solidarity with renewed passion and commitment. This must be the time for the General Assembly to show that, while we are a community of nations, we are also much more than the sum of our individual interests. This must be the time for the General Assembly to consolidate the leadership of the United Nations as the centre of global governance and to continue to engage in reforms that will make it more effective, efficient, robust, proactive and dynamic.
To that end, let us begin by electing in the most democratic way possible the person who will hold the position of Secretary-General. Since 1946, the selection process for the person to hold the most important position in the international community has been characterized by its lack of transparency. Costa Rica is determined to change that. Along with Estonia, my country is leading the efforts of nearly 30 States to establish a process that is transparent, democratic, equitable, inclusive and that, unlike its predecessor, will be consistent with the Charter of the United Nations and similar high-level international processes.
Costa Rica is proud to have included, in resolution 69/321, adopted just a few weeks ago, an invitation to Member States to suggest female candidates for the position of Secretary-General. The time has come for that position to be held by a woman. Let us acknowledge the ability, competence and commitment
15-29562 13/54

A/70/PV.19 30/09/2015
of women in all spheres, and let us send an unequivocal political signal that, as we commemorate the twentieth anniversary of the Beijing Declaration and Platform for Action, the Organization is practising what it preaches in terms of equality and the empowerment of women and girls.
In order to consolidate the position of the United Nations at the centre of global governance, the Security Council should assume its responsibilities in its response to the maintenance of international peace and security, taking into account human rights in its actions and improving its work in the prevention of conflicts. The Council’s focus on conflict prevention is inadequate, and when it does take action, that action often comes too late. That has been true in the case of Libya, Mali, the Central African Republic, Somalia, the Sudan, South Sudan and Yemen. I say that because of the acts of sexual violence and gender-based violence that have been perpetrated against girls and boys, women and men in Iraq, Syria and north-eastern Nigeria. I would also refer to the genocides in Rwanda and Srebrenica and to the tolerance that has been shown for violations constantly committed against many peoples, including the people of Palestine, and against racial, ethnic or sexual minorities in other parts of the world, including in the West. I also say that because of the millions of Syrians who have been displaced in historic proportions, and the thousands more who continue to risk their lives at sea to escape death inflicted by chemical weapons, barrel bombs and cluster munitions, weapons whose use Costa Rica categorically condemns.
None of those crises erupted without prior warning. They developed over years, and sometimes decades, of offences against human dignity and human rights. They were caused by deficient or corrupt Governments and institutions, which engaged in acts of repression, discrimination and exclusion, acts that eventually restricted fundamental freedoms; deprived people of their economic, social and cultural rights; exacerbated disparities in development; and failed to uphold the right of the peoples of the world, including the right of the people of Israel, to live within secure borders.
The primary responsibility for promoting, protecting and fulfilling peoples’ rights and fundamental freedoms rests with the States. However, when Governments fail to meet their responsibility to protect, because they lack either the will or the ability to safeguard the rights of their own people, then it is up to the international community, and in particular the Security Council, to
intervene and to deploy the wide range of resources and tools at its disposal to resolve conflict. Despite those resources, we did not do enough to prevent the current human tragedy. We did not do what was necessary to prevent thousands from venturing out to sea with their children.
If the United Nations is to consolidate its position as the centre of global governance, it must ensure that respect for and the promotion of human rights are not subject to manipulation. We must be particularly wary of the attempts by some States to manipulate the purposes and principles of the Charter of the United Nations in an effort to prevent the United Nations from tackling the global challenges for which it was set up and from effectively defending the rights of individuals. Some try to distort the purposes and principles of the Charter by affirming, for example, that human rights violations are not related in any way to the maintenance of international peace and security, or that sovereignty precludes the commitment of this Organization to such issues.
Sovereignty, a concept associated with the birth of the nation State, should no longer be used as an excuse for the international community to sit back and be a silent witness to a bloody theatre of war. The less we consider sovereignty as a wall or a shield, the more likely it is that we shall be able to fulfil our responsibility to protect the civilian population. In the words of the Secretary-General,
“Early action to prevent conflict and protect human rights helps to strengthen sovereignty, rather than challenge or restrict it” (S/PV.7389, p. 3).
Thus, no single country — none — can hide behind the wall of sovereignty and silence when serious violations of human rights are perpetrated. No crime against humanity should go unpunished. For its part, Costa Rica reaffirms its support for the Secretary- General’s “Rights Up Front” initiative, which places human rights issues at the heart of efforts by the United Nations. It is an attempt to correct the systemic failures of the past, as the initiative recognizes that the violations of those rights indeed constitute early warning signs of coming crises.
Because human lives are at stake, Costa Rica supports the French proposal to restrict the veto in cases of mass atrocities. That proposal dates back to our membership in the Small Five Group and also to efforts spearheaded by Liechtenstein in the Accountability,
14/54 15-29562

30/09/2015 A/70/PV.19
Coherence and Transparency group. The latter Group has made efforts to adopt a code of conduct that would require the permanent members of the Security Council to refrain from using the veto in situations of genocide, war crimes and crimes against humanity and to be politically committed to acting promptly and decisively in such situations.
The opinion of a single permanent member cannot continue to bear more weight than the necessity to save lives. When a permanent member uses, or threatens to use, the veto, in those circumstances, it publicly abandons and disregards the right of victims to justice and peace and undermines international efforts to put an end to impunity. The veto breaches the trust that millions of people have vested in the United Nations as their last hope in such cases as those mentioned. We all agree on the importance of strengthening the rule of law to consolidate the institutions that protect the civilian population to address the root causes of conflicts, to promote accountability and to combat impunity, both nationally and internationally.
It is no coincidence, then, that the rule of law has a key place in the 2030 Agenda for Sustainable Development (resolution 70/1). However, only one permanent member of the Security Council acknowledges the compulsory jurisdiction of the International Court of Justice, and only two have ratified the Rome Statute of the International Criminal Court. Costa Rica calls upon all States to adhere to and implement international instruments for the protection of human rights and the fight against impunity in the face of atrocious crimes. Once again, we call on all States to ratify the Rome Statute, including the 2010 Kampala amendments. The more multipolar our world, the stronger will be our confidence in the rule of international law throughout the world.
The commitment to maintaining international peace and security is also reaffirmed by all permanent members of the Security Council. However, at the same time, they are the largest producers and exporters of conventional weapons in the world. Moreover, despite the explicit prohibitions in the Arms Trade Treaty, those countries continue to conduct international arms transfers, including transfers of small and light weapons, and including to conflict areas in the world. The explicit prohibitions on transfers of conventional arms contained in the treaty exist to prevent human suffering and to save lives. They are not there to be ignored. Costa Rica calls on the States that have signed
the Arms Trade Treaty to ratify it, and on those who have ratified it, to set to work without delay, enthusiastically, energetically and with dedication, on securing its full and effective implementation.
Furthermore, States possessing nuclear weapons, including the permanent members of the Security Council, have violated their unequivocal commitment to nuclear disarmament pursuant to article VI of the Treaty on the Non-Proliferation of Nuclear Weapons. They argue that the current security climate is not conducive to nuclear disarmament, and they cling to the traditional paradigm of State security that keeps 16,000 nuclear warheads in the world, many on high- alert status and even susceptible to cyberattacks.
Compliance with article VI is not conditional or optional; it is mandatory. Nuclear disarmament cannot be postponed any longer. The fact that 115 States have signed the humanitarian pledge for the prohibition and elimination of nuclear weapons demonstrates that the international community is convinced of the need to place nuclear weapons on an equal footing with other weapons of mass destruction, weapons that are prohibited under specific treaties. Costa Rica calls for more States to endorse the humanitarian pledge and to fill the legal vacuum by prohibiting and eliminating the nuclear threat once and for all.
Placing the United Nations at the centre of global governance is not limited exclusively to improving the work of the Security Council or strengthening its role in conflict prevention. It also implies a greater strengthening of the General Assembly and the Organization as a whole. Thus our efforts must go further. Let us focus not only our attention, but also additional resources, on building up the third pillar, that of human rights.
In terms of human rights, the United Nations has fostered a significant policy development, even extending border protection to cover an increasing number of vulnerable groups, such as children, people with disabilities, the elderly, migrants and indigenous peoples. But while the principles and obligations are clear, and an institutional structure of deliberative and executive bodies exists, the situation on the ground in many parts of the world is far from what it should be, and the distribution of resources does not match the statements and declarations.
The promotion and defence of human rights cannot continue to be limited to rhetoric. In a year that marks
15-29562 15/54

A/70/PV.19 30/09/2015
the twentieth anniversary of the adoption of the Beijing Declaration and Platform for Action, gender equality and the empowerment of women in many regions of the world must cease to be mere words and become commitments aligned with and following from the Declaration, incorporating public policies at the national level that bring us genuinely closer to the targets of the 2030 Agenda for Sustainable Development, with a cross-cutting focus on gender that is realized in every Goal, target and indicator we have committed to.
The major challenges facing multilateralism therefore require a more effective and efficient governance structure if we are to achieve respect for human rights and their observance and progressive development. It is crucial to create opportunities for effective participation by non-State actors and to enhance regional structures for implementing the global agenda, but above all, it is essential to make increased budgetary provision for strengthening institutional frameworks, given that at the moment the third pillar of the United Nations receives only 3 per cent of its regular institutional budget.
We should adjust our regulatory framework and institutional efforts in the area of human rights so that the Human Rights Council, the system of human rights treaties and the Security Council, among others, can better synchronize their efforts. The challenge is to ensure that we act as a single Organization, effectively and coherently, not clumsily, not fragmented, so that we can protect and promote people’s rights, including the right to development. We showed that we could do that throughout the negotiating process that led to the adoption of the 2030 Agenda for Sustainable Development, in which Costa Rica shared its experience on the issues of conservation, environmental protection, unilateral disarmament and leadership in creating a model for sustainable development. And we will show it again in Paris at the end of this year when we reach a landmark agreement on climate change, because climate change constitutes such a serious threat to human development.
Costa Rica firmly believes that, where Paris is concerned, we need serious, binding, people-centred commitments that respect our rights and involve comprehensive action on climate issues not only on the part of Governments but also from the various economic and social sectors. In that regard, I would like to especially commend the leadership of President François Hollande and the support that President Barack
Obama has given to the process through his clean energy plan. We must also take advantage of the opportunities that international cooperation offers by way of means of implementation in order to facilitate every country’s participation in global efforts, and particularly that of middle-income countries. Our country has launched the Geneva Pledge for Human Rights in Climate Action, a voluntary initiative based on recognition of the relationship between the enjoyment of human rights and the impact and consequences of climate change, and we call on all States to commit to it.
The gap between words and deeds only increases mistrust and erodes multilateralism. Costa Rica refuses to accept a situation that undermines the authority of the United Nations, puts us in a very vulnerable position in the face of threats old and new, and damages our much-needed Organization’s legitimacy in the minds of its Member States and the international community as a whole. That is why it should be here in the General Assembly that we say that we, the people, wish to be able to live in peace, freedom, equality, justice and democracy and to have the opportunity, in the words of that apostle of Cuban independence, José Martí, to create, believe and grow. Those words resonate today more than ever.
Terrorism, organized crime, drug-trafficking and worldwide pandemics are proof that threats to a nation’s security are no longer confined within its borders. Collective threats must be addressed collectively. The violations of the most basic human rights, above all the right to life, committed by terrorists and other so- called non-State actors, as well as the dreadful acts that have been perpetrated in areas affected by the Islamic State in Iraq and the Levant against women and girls and other vulnerable groups, pose a serious threat to international peace and security.
Costa Rica strongly and unequivocally condemns terrorism, in all its forms and manifestations, regardless of the perpetrators or their purposes. In the face of the human tragedy of still uncertain proportions caused by the displacement of civilians fleeing violence, Costa Rica emphasizes the importance of seeking a global, collaborative and integrated approach that can enable us to speedily address this critical situation in a sustained manner. History shows that we get better results when we place cooperation above confrontation, tolerance above terrorism and ideas above radical ideologies.
16/54 15-29562

30/09/2015 A/70/PV.19
Regarding the fight against terrorism, Costa Rica is concerned about the use of sexual violence as a tactic of terror and the links between violent extremism and control over women’s autonomy and its effects on and restrictions of their rights. We are also worried about the growing use of armed drones outside conflict zones and about various Governments’ reinterpretations of human rights and humanitarian principles. My country believes it is urgent that we take action to better understand this issue and address all of its implications. It is here at the United Nations, through our disarmament bodies, that we should begin to adopt measures that increase transparency and ensure accountability regarding their use.
To mark its seventieth anniversary, let us make the United Nations a more robust, dynamic and energetic organization that, rather than debating abstract concepts, seeks practical and specific solutions. Let us start by electing the first woman to occupy the post of Secretary-General and ensuring that the process is an inclusive, transparent and equitable one that will give us a visionary, independent, strong leader who will be the first to react, lead and act on humankind’s most urgent challenges and crises.
Let us demand coherence and consistency from the permanent members of the Security Council regarding the rule of law and international law, arms control and nuclear disarmament, to cite three examples. The Council is a key part of global governance, and its legitimacy depends on the consistency of its actions. Let us also work to strengthen the General Assembly and its bodies with the aim of increasing the efficiency and effectiveness of the entire Organization.
Let us protect the innocent civilians who are the deliberately targeted victims of unspeakable crimes of sexual violence and attacks by chemical weapons, cluster munitions, armed drones and barrel bombs. Sovereignty does not and should not protect Governments that commit atrocities against their own people. Let us end impunity and back efforts to commit to and adopt a code of conduct that prevents the use of the veto in cases of genocide, war crimes and crimes against humanity.
Let us together combat terrorism, which is spreading like wildfire and is an increasing threat to international peace and security, human rights, universal culture and sustainable development. And let us do so in strict observance of international law,
including standards of human rights, international humanitarian and international refugee law. We cannot overstate the danger of self-serving reinterpretations of such standards, especially when they are used to justify unilateral action for solutions that should always be reached multilaterally.
Let us work without ceasing and without excuses for a culture of peace. As the seat of the University for Peace, now in its thirty-fifth year, Costa Rica calls on all States for their support in providing it with the resources it needs to fulfil its important task of educating the leaders that our world needs if it is to prevent and resolve conflicts and promote lasting peace.
In commemorating our Organization’s seventieth anniversary, let us remember the importance of keeping our doors open to new realities; to civil society and non-governmental organizations; to women; to young people, with whom we should engage in promoting reconciliation and sustainable peace; to groups with suggestions, such as the Elders; to collaboration between United Nations system agencies so as to provide holistic responses to the challenges we face; to the regional and subregional organizations that also play a crucial role in conflict prevention and management; to all peoples and individuals and their ideas, dreams, beliefs and aspirations; and to change and readiness to act.
The Costa Rican poet Jorge Debravo once said that over the ages, humankind has continued to ascend an unending upward path to progress. It appears that sometimes we have regressed. We have only stopped along the way for self-affirmation. Seventy years in human history seems of no longer duration than a gust of wind. However, when we measure those years in terms of the lives that have been saved, the agreements reached and the progress made in finding common solutions to the gravest crises that humankind has confronted, the passage of seventy years begins to feel monumental. It is extraordinary what we can accomplish when we stand together and act as one.
In closing, I cite the optimistic words of my teacher poet Debravo:
“The world is moving towards an era of love and brotherhood. Misery shall disappear from the face of the Earth. Equal rights and opportunities shall prevail despite those who struggle to enslave them. Join me in the fight, brothers! For what must come will come sooner if our arms turn the windmills of history together!”
